Citation Nr: 0921675	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a thoracic 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case in March 2006 and October 2006 
for additional evidentiary development.  The case has been 
returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his June 2006 travel board hearing before the 
undersigned, the Veteran testified that he had treatment from 
private providers in Florida in the 1980's.  These records 
are not in the file.  He also referred to recent treatment 
from private examiners.  In November 2006, pursuant to the 
Board's October 2006 remand, the AMC sent a letter to the 
Veteran requesting information on his treatment records.  No 
response was received by the Veteran prior to the AMC's March 
2009 supplemental statement of the case.  Upon review of the 
Veteran's claims file, it is unclear whether the Veteran ever 
received this notice.  The Board notes that the claims file 
reflects that the Veteran has moved a number of times during 
the course of this appeal over the last few years.  

A December 2008 VA examiner opined against the Veteran's 
disability being related to his military service, her opinion 
mainly being driven by a lack of records showing a 20 year 
gap in treatment from his discharge from service in December 
1979 until VA treatment records in 1999.  

The Veteran submitted to the RO, without waiver of 
consideration by the agency of original jurisdiction (AOJ), 
an April 2009 letter in which he further described problems 
with his back.  He listed both past and present private 
medical providers that provided treatment, including some 
names and addresses of the medical providers that provided 
him treatment right after discharge from service, as well as 
in 1989 and currently.  The Board notes that these records 
are not contained in the claims file.  The Veteran indicated 
he had located the doctor who had treated him between 1980 
and 1989 and was trying to obtain the information of the 
doctor who now had this previous doctor's practice (since he 
was now retired).  

The Veteran is advised that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the Veteran, alone, is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

However, in light of the fact that the Veteran has moved a 
number of times during the pendency of the appeal and given 
the critical nature of the records potentially showing a 
continuity of symptomatology at issue in the Veteran's 
appeal, a further remand to effectuate one further attempt to 
obtain these records is in order.  See 38 C.F.R. 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided his 
treatment for his back since his discharge 
from service, including Dr. R from 1980 to 
1989, Dr. C. in 1989 and Dr. L.D. 
currently.  After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  Requests should 
include anyone who provided treatment for 
the Veteran's back that the Veteran 
referenced in his June 2006 hearing and 
April 2009 letter.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




